826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Columbus J. SOUTHERLAND and Glynda Kaye McDonald,Plaintiffs-Appellants,v.Billy P. WOFFORD and W. Hayes Pickett, Sr., Defendants-Appellees.
No. 87-5615
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1987.
ORDER

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge.*


2
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The appellants have filed a brief.


3
A review of the record indicates that appellants appealed from the May 4 ruling entered May 11 and the May 18 ruling denying a motion for default judgment and motion to strike the response to the motion for default judgment.  An order denying a motion for default judgment is not appealable.  McNutt v. Cardox Corp., 329 F.2d 107 (6th Cir. 1964).  No final judgment or appealable order was entered.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949); Catlin v. United States, 324 U.S. 229 (1945).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.


5
It is further ORDERED that the district court correct its records pursuant to Rule 10(e), Federal Rules of Appellate Procedure.  The notice of appeal from the May 4 and May 18 rulings of the district court was prepared by the appellant on May 20 and file stamped by the district court on May 13.  Although this court cannot ascertain what date the notice of appeal was received by the district court, it is obvious that it was not received on May 13.  Also, the May 4 ruling of the district court judge was incorrectly placed on the district court docket sheet as record entry 16 on May 5 rather than May 4.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation